Exhibit 10.9

 

SECURITY AGREEMENT—GOODS AND CHATTELS

 

To: MILBERG FACTORS, INC.

99 Park Avenue

New York, NY 10016

 

Gentlemen:

 

1. To secure the payment of all debts, liabilities, obligations, covenants and
duties owing by us to you under that certain Factoring Agreement bearing the
effective date of July 31, 2005 as well as to secure the payment in full of the
other Obligations referred to herein, we hereby grant to you a continuing
security interest in all goods and general intangibles (as defined in Article 9
of the Uniform Commercial Code) whether now owned or hereafter acquired by us
and wherever located, all replacements and substitutions therefor or accessions
thereto and all proceeds thereof, including, without limitation, the machinery
and equipment described in the annexed Schedule “A” (all herein referred to
collectively as “Collateral”). Inventory is specifically excluded from the
Collateral.

 

2. The term “Obligations” as used herein shall mean and include the indebtedness
owing by us to you as hereinabove specifically set forth and also any and all
other loans, advances, extensions of credit, endorsements, guaranties, benefits
or financial accommodations heretofore or hereafter made, granted or extended by
you to us or which you have or will become obligated to make, grant or extend to
or for our account and any and all interest, commissions, obligations,
liabilities, indebtedness, charges or expenses heretofore or hereafter
chargeable against us or owing by us to you or upon which we may be or have
become liable as endorser and guarantor and any and all renewals or extensions
of any of the foregoing, no matter how or when arising, direct or indirect,
absolute or contingent, liquidated or unliquidated, and whether under any
present or future agreement or instrument between us or otherwise and the amount
due upon any notes or other obligations given to or received by you for or on
account of any of the foregoing and the performance and fulfillment by us of all
of the terms, conditions, promises, covenants, provisions and warranties
contained in this Security Agreement and any note or notes secured hereby or in
any present or future agreement or instrument between us.

 

3. Unless expressly limited by the provisions of paragraph “1”, your security
interest granted and created in the Collateral shall extend and attach to the
entire Collateral whether the same constitutes personal property or fixtures,
including, without limitation, to all dyes, jigs, tools, benches, tables,
substitutions, accretions, component parts, replacements thereof and additions
thereto, as well as to all accessories, motors, engines, auxiliary parts used in
connection with or attached to the Collateral and any packing material in which
the Collateral may be contained. We shall furnish you from time to time upon
request with written statements and schedules identifying and describing the
Collateral and any additions thereto and substitutions thereof in such detail as
you may require.

 

4. We hereby warrant and covenant to you that:

 

(a) the Collateral is presently located at

 

11 West 42nd Street, New York, New York 10036; and

5804 East Slauson Avenue, Commerce, CA 90040

 

and we will notify you promptly of any new location where Collateral may be
located;

 

(b) we are the lawful owner of the Collateral free from any adverse lien,
security or encumbrance whatsoever (other than the security interest created by
this Agreement and the security interest granted on July 31, 2005 to Commerce
Clothing Company LLC pursuant to the Security Agreement dated the same date,
which security interest is expressly junior and subordinate to the security
interests granted to you hereunder (the “Subordinate Security Interest”)) and
have the sole right to grant a security interest therein and will defend the
Collateral against all claims and demands of all persons;

 

1



--------------------------------------------------------------------------------

(c) we will keep the Collateral free and clear of all attachments, levies,
taxes, liens, security interests and encumbrances of every kind and nature
(other than the security interest created by this Agreement and the Subordinate
Security Interest);

 

(d) we will at our own cost and expense keep the Collateral in good state of
repair and will not waste or destroy the same or any part thereof;

 

(e) we will not without your prior written consent, sell, exchange, lease or
otherwise dispose of the Collateral or any of our rights therein or permit any
lien or security interest to attach to same, except that created by this
Agreement and the Subordinate Security Interest;

 

(f) we will insure the Collateral in your name against loss or damage by fire,
theft, burglary, pilferage, loss in transit and such other hazards as you shall
specify in amounts and under policies by insurers acceptable to you and all
premiums thereon shall be paid by us and the policies delivered to you. If we
fail to do so, you may procure such insurance and charge the cost to our
account;

 

(g) we will not permit any Collateral to be removed from its present location
without your prior written consent, and we will at all times allow you or your
representatives free access to and the right of inspection of the Collateral;

 

(h) we shall comply with the terms and conditions of any leases covering the
premises wherein the Collateral is located and any orders, ordinances, laws or
statutes of any city, state, or governmental department having jurisdiction with
respect to such premises or the conduct of business thereon, and, when requested
by you, we will execute any written instruments and do any other acts necessary
to effectuate more fully the purposes and provisions of this Agreement;

 

(i) if any of the Collateral is or in your opinion may become part of any real
estate, we will obtain and deliver to you a written waiver by the record owner
and any mortgagees of said real estate of all interest in the Collateral and a
written subordination by any person who has a lien on said real estate which is
or may be superior to the security interest granted hereby;

 

(j) we will not permit anything to be done that may impair or lessen the value
of any Collateral or the security intended to be afforded by this Agreement;

 

(k) we will indemnify and save you harmless from all loss, costs, damage,
liability or expense, including reasonable attorneys’ fees, that you may sustain
or incur to enforce payment, performance, or fulfillment of any of the debts or
obligations secured hereby or in the enforcement of this Agreement and the
priority thereof or in the prosecution or defense of any action or proceeding
either against you or us concerning any matter growing out of or in connection
with this Agreement and/or any of the Obligations secured hereby and/or any of
the Collateral;

 

(1) the execution of this Agreement has been duly approved by the undersigned in
any manner required by law.

 

5. We shall be in default under this Agreement upon the happening of any of the
following events or conditions:

 

(a) we shall fail to pay when due or punctually perform any of the Obligations;

 

(b) any covenant, warranty, representation or statement made or furnished to you
by us or on our behalf was false in any material respect when made or furnished;

 

2



--------------------------------------------------------------------------------

(c) the loss, theft, substantial damage, destruction, sale or encumbrance to or
of any of the Collateral or the making of any levy, seizure or attachment
thereof or thereon;

 

(d) we shall become insolvent, cease operations, dissolve, terminate our
business existence, make an assignment for the benefit of creditors, suffer the
appointment of a receiver, trustee, liquidator or custodian of all or any part
of our property;

 

(e) any proceedings under any bankruptcy or insolvency law shall be commenced by
or against us or any guarantor or endorser of the Obligations; or

 

(f) any guarantor or endorser of the Obligations shall die, make an assignment
for the benefit of creditors, or suffer the appointment of a receiver of any
part of such guarantor’s or endorser’s property.

 

6. Upon any such default and at any time thereafter, you may declare all
Obligations secured hereby immediately due and payable and you shall have the
remedies of the secured party provided in the Uniform Commercial Code, and in
addition, those provided by other provisions of law and in this Agreement. You
will at all times have the right to take possession of the Collateral and to
maintain such possession on our premises or to remove the Collateral or any part
thereof to such other premises as you may desire. Upon your request, we shall
assemble the Collateral and make it available to you at a place designated by
you. If any notification of intended disposition of any Collateral is required
by law, such notification, if mailed, shall be deemed properly and reasonably
given if mailed at least five days before such disposition, postage prepaid,
addressed to us either at our address shown herein or at any address appearing
on your records for us. Any proceeds of any disposition of any of the Collateral
shall be applied by you to the payment of all expenses in connection with the
sale of the Collateral, including reasonable attorneys’ fees and other legal
expenses and disbursements and the reasonable expense of retaking, holding,
preparing for sale, sale, and the like, and any balance of such proceeds may be
applied by you toward the payment of the Obligations secured hereby in such
order of application as you may elect, and we shall be liable for any
deficiency.

 

7. If we default in the performance or fulfillment of any of the terms,
conditions, promises, covenants, provisions or warranties on our part to be
performed or fulfilled under or pursuant to this Agreement, you may at your
option without waiving your right to enforce this Agreement according to its
terms, immediately or at any time thereafter and without notice to us, perform
or fulfill the same or cause the performance or fulfillment of the same for our
account and at our sole cost and expense, and the cost and expense thereof
(including reasonable attorneys’ fees) shall be added to the Obligations secured
hereby and shall be payable on demand with interest thereon at the rate charged
upon the Obligations secured hereby, but not in excess of that permitted by law.

 

8. No delay or failure on your part in exercising any right, privilege or option
hereunder shall operate as a waiver of such or of any other right, privilege,
remedy or option, and no waiver whatever shall be valid unless in writing,
signed by you and then only to the extent therein set forth, and no waiver by
you of any default shall operate as a waiver of any other default or of the same
default on a future occasion. Your books and records containing entries with
respect to the Obligations secured hereby shall be admissible in evidence in any
action or proceeding, shall be binding upon us for the purpose of establishing
the items therein set forth and shall constitute prima facie proof thereof. You
shall have the right to enforce any one or more of the remedies available to
you, successively, alternately or concurrently. We agree to join with you in
executing financing statements or other instruments pursuant to the Uniform
Commercial Code in form satisfactory to you and in executing such other
documents or instruments as may be required or deemed necessary by you for
purposes of affecting or continuing your security interest in the collateral. In
addition, we hereby authorize you to file such financing statements under the
Uniform Commercial Code as you deem necessary or advisable to perfect the
security interests we have granted to you under or in connection with this
agreement or otherwise.

 

3



--------------------------------------------------------------------------------

9. This Agreement cannot be terminated orally. All of the rights, remedies,
options, privileges and elections given to you hereunder shall enure to the
benefit of your successors and assigns. The term “you” as herein used shall
include your company, any parent of your company, any of your subsidiaries and
any co-subsidiaries of your parent, whether now existing or hereafter created or
acquired, and all of the terms, conditions, promises, covenants, provisions and
warranties of this Agreement shall enure to the benefit of and shall bind the
representatives, successors and assigns of each of us and them.

 

    Very truly yours, ATTEST:   CYGNE DESIGNS, INC.

/s/ Roy E. Green

--------------------------------------------------------------------------------

  By:  

/s/ Bernard M. Manuel

--------------------------------------------------------------------------------

Roy E. Green, Chief Financial Officer,       Bernard M. Manuel, Chairman
Treasurer and Secretary       and Chief Executive Officer (Seal)   On:   July
31, 2005     Accepted at New York, N.Y.     On:   July 31, 2005 ATTEST:  
MILBERG FACTORS, INC.

/s/ Stephen R. Murphy

--------------------------------------------------------------------------------

  By:  

/s/ William A. Zisfein

--------------------------------------------------------------------------------

Stephen R. Murphy, Senior Vice President,

Secretary & Treasurer

      William A. Zisfein, Senior Vice President           (Seal)        

 

4